Citation Nr: 0412044	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to March 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for degenerative arthritis of the spine.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record shows that VA has not fulfilled its 
duties under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (VCAA).  Specifically, section 
5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his petition to reopen the claim for service connection for 
degenerative arthritis of the lumbar spine and, in the same 
notice, been provided with which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with his 
petition to reopen.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
has not been requested to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  Thus, the Board finds that the veteran 
must be provided with the above notices as to his claim.

Additionally, at the November 2003 hearing before the 
undersigned, the veteran indicated that he had received 
treatment from a private physician in Knoxville, Tennessee, 
who treated him for his back, and had been seen at the VA 
Medical Center in Murfreesboro, Tennessee, for his back 
disorder.  He also submitted a statement, wherein he stated 
he had been seen by Drs. Krishnan, Anderson, Hunter, and 
Spunt (a chiropractor) in Harriman, Tennessee, for his back 
complaints.  None of these records have been associated with 
the claims file.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the petition 
to reopen the claim for service 
connection for degenerative arthritis of 
the lumbar spine and informing him of 
which information and evidence he is to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should obtain the treatment 
records from the VA Medical Center in 
Murfreesboro, Tennessee.

3.  The veteran is hereby notified that 
it is his responsibility to obtain the 
private medical records from 
Drs. Krishnan, Anderson, Hunter, and 
Spunt in Harriman, Tennessee, and from 
the private physician in Knoxville, 
Tennessee, and to submit them so that 
they may be associated with his claims 
file.

4.  The RO should then readjudicate the 
veteran's petition to reopen the claim 
for service connection for degenerative 
arthritis of the lumbar spine.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


